Case 2:20-cv-03269-SDW-LDW Document 1 Filed 03/25/20 Page 1 of 29 PageID: 1



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

ASSOCIATION OF NEW JERSEY RIFLE                   )
& PISTOL CLUBS, INC.,                             )
                                                  )
JEFFREY KAYDEN, and                               )
BOB’S LITTLE SPORT SHOP, INC.,                    )
                                                  )
                      Plaintiffs,                 )
                                                  )
       v.                                         )
                                                  ) Civil Action No. 1:20-cv-3269
PHILIP D. MURPHY, in his official capacity
                                                  )
as the Governor of New Jersey.
                                                  )
                                                  )
GURBIR S. GREWAL, in his official
                                                  )
capacity as Attorney General of New Jersey,
                                                  )
and
                                                  )
PATRICK J. CALLAHAN, in his official              )
capacity as Superintendent of the New Jersey      )
Division of State Police and as State Director    )
of Emergency Management,                          )
                                                  )
                      Defendants.                 )

            COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

        David H. Thompson*                                 Daniel L. Schmutter
        Peter A. Patterson*                                HARTMAN & WINNICKI, P.C.
        COOPER & KIRK, PLLC                                74 Passaic Street
        1523 New Hampshire Avenue, N.W.                    Ridgewood, New Jersey 07450
        Washington, D.C. 20036                             (201) 967-8040
        (202) 220-9600                                     (201) 967-0590 (fax)
        (202) 220-9601 (fax)                               dschmutter@hartmanwinnicki.com
        dthompson@cooperkirk.com

            *Pro hac vice application
            forthcoming
                                     Attorneys for Plaintiffs
Case 2:20-cv-03269-SDW-LDW Document 1 Filed 03/25/20 Page 2 of 29 PageID: 2



                        LOCAL CIVIL RULE 10.1 STATEMENT

     The mailing addresses of the parties to this action are:


     Association of New Jersey Rifle & Pistol Clubs, Inc.
     5 Sicomac Road
     Suite 292
     North Haledon, New Jersey 07508

     Jeffrey Kayden
     12 Sylvan Trail
     Kinnelon, NJ 07405

     Bob’s Little Sport Shop
     316 Delsea Drive
     Glassboro, NJ 08028

     Philip D. Murphy
     Office of the Governor
     The State House
     P.O. Box 001
     Trenton, NJ 08625

     Gurbir S. Grewal
     Office of the Attorney General
     RJ Hughes Justice Complex
     25 Market Street, Box 080
     Trenton, NJ 08625

     Patrick J. Callahan
     Office of the Superintendent
     New Jersey State Police
     P.O. Box 7068
     West Trenton, NJ 08628




                                               2
Case 2:20-cv-03269-SDW-LDW Document 1 Filed 03/25/20 Page 3 of 29 PageID: 3



                                       INTRODUCTION

       Plaintiffs the Association of New Jersey Rifle & Pistol Clubs, Inc., Jeffrey Kayden, and

Bob’s Little Sport Shop, Inc. (collectively “Plaintiffs”), by and through their undersigned

attorneys, file this Complaint against the above-captioned Defendants, in their official capacities

as the Governor of New Jersey, the Attorney General of New Jersey, and the Superintendent of

the New Jersey Division of State Police and State Director of Emergency Management for their

acts of administering and enforcing the Governor’s unconstitutional ban on firearm sales. Plaintiffs

seek declaratory and injunctive relief: a declaration that Executive Order 107 (“EO 107”) (attached

as Exhibit 1) violates the Second and Fourteenth Amendments to the extent it operates to prohibit

the purchase and sale of firearms and ammunition; a declaration that Defendants’ policy or practice

of making the State Police National Instant Criminal Background Check (“NICS”) portal

unavailable violates the Second and Fourteenth Amendments; and an injunction prohibiting the

enforcement of these unconstitutional policies. In support of their Complaint against Defendants,

Plaintiffs hereby allege as follows:


       1.      This lawsuit challenges Defendants’ actions mandating and enforcing the closure

of all retail businesses that sell firearms or ammunition and discontinuing the NICS firearms

background check system in the State of New Jersey. These actions effectively ban law-abiding

citizens from obtaining firearms or ammunition in the State of New Jersey.

       2.      Prohibiting the sale and purchase of firearms and ammunition is akin to prohibiting

the exercise of Second Amendment rights altogether. That is because “simple acquisition” is “the

most fundamental prerequisite of legal gun ownership.” Illinois Ass’n of Firearms Retailers v. City

of Chicago, 961 F. Supp. 2d 928, 938 (N.D. Ill. 2014). The Third Circuit accordingly has




                                                 3
Case 2:20-cv-03269-SDW-LDW Document 1 Filed 03/25/20 Page 4 of 29 PageID: 4



recognized that “prohibiting the commercial sale of firearms” is an “untenable” proposition.

United States v. Marzzarella, 614 F.3d 85, 92 (3d Cir. 2010).

       3.      Despite the centrality of acquisition to Second Amendment rights, Governor

Murphy has banned that activity throughout the State of New Jersey with the stroke of a pen,

effectively preventing millions of citizens from obtaining a firearm for the first time. Governor

Murphy’s ban is flatly contrary to the Second Amendment. Governor Murphy’s statements

following the enactment of EO 107 have demonstrated that the Order is grounded in antipathy to

Second Amendment rights. Governor Murphy recently remarked on his decision to classify firearm

retailers as non-essential that “[a] safer society for my taste has fewer guns and not more guns.”

See Alex Napoliello, Gun Advocates Say Shops Should Reopen Now. Murphy Says No, NJ.COM

(March 25, 2020), https://bit.ly/2JlbRFP.

       4.      The existence of the COVID-19 pandemic does not justify Governor Murphy’s

actions. Plaintiffs recognize that the pandemic presents significant and urgent problems for state

officials seeking to ensure the safety and well-being of citizens of New Jersey. But the face of

EO 107 refutes any assertion that COVID-19 requires New Jersey to shut down gun stores. The

Order expressly exempts as “essential retail businesses” liquor stores, medical marijuana

dispensaries (entities that operate in flagrant violation of federal law), convenience stores, and pet

stores, among others. Second Amendment rights, as a matter of law, are at least as “essential” as

the activities supported by these businesses, and gun stores can be operated in an equally sanitary

manner by following social distancing and other required protocols.

       5.      EO 107 also privileges other constitutional rights, exempting religious and political

activities from the stay-at-home order. But the Second Amendment is not a “second-class right”




                                                  4
Case 2:20-cv-03269-SDW-LDW Document 1 Filed 03/25/20 Page 5 of 29 PageID: 5



that can be “singled out for special—and specially unfavorable—treatment.” McDonald v. City of

Chicago, 561 U.S. 742, 778–79, 780 (2010).

       6.      To make matters worse, EO 107 bans Second Amendment activity at the precise

moment when the right to keep and bear arms is most essential. As is true in many States, the

citizens of New Jersey face unprecedented social disruption due to the COVID-19 emergency.

Police forces, strained to their breaking point by infection and scarcity of resources, must now also

enforce a lockdown order and, as a result, have begun to prioritize policing more serious crimes.

At the same time, public acts of lawlessness are becoming increasingly common and state officials

have taken the unprecedented step of releasing inmates back onto the streets. The importance of

recognizing and protecting the fundamental right of law-abiding citizens to self-defense has never

been higher. “The Second Amendment is a doomsday provision,” Silveira v. Lockyer, 328 F.3d

567, 570 (9th Cir. 2003) (Kozinksi, J., dissenting from denial of rehearing en banc), and in this

time of crisis Americans across the Nation are preparing for the worst by acquiring arms for the

defense of themselves and their families. The law-abiding, responsible citizens of New Jersey have

the right to do the same.

                                 VENUE AND JURISDICTION

       7.      The Court has subject matter jurisdiction under 28 U.S.C. §§ 1331, 1343.

       8.      The Court has personal jurisdiction over the Defendants because each acted, acts,

and threatens to act under the color of the laws of the State of New Jersey and each did so, does

so and threatens to do so within the geographic confines of the State and District of New Jersey.

       9.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(1)–(2).




                                                 5
Case 2:20-cv-03269-SDW-LDW Document 1 Filed 03/25/20 Page 6 of 29 PageID: 6



                                             PARTIES

       10.     Plaintiff Association of New Jersey Rifle & Pistol Clubs, Inc. (the “ANJRPC”) is

a not for profit membership corporation, incorporated in the State of New Jersey in 1936 and

represents its members. Its address is 5 Sicomac Road, Suite 292, North Haledon, New Jersey

07508. ANJRPC represents the interests of target shooters, hunters, competitors, outdoors people

and other law-abiding firearms owners. Among the ANJRPC’s purposes is aiding such persons in

every way within its power and supporting and defending the people’s right to keep and bear arms,

including the right of its members and the public to purchase, possess, and carry firearms and

ammunition. EO 107’s ban on firearm and ammunition sales are thus a direct affront to ANJRPC’s

central mission. ANJRPC has many thousands of members who reside in New Jersey. ANJRPC

brings the claims herein on behalf of its members. Plaintiff Kayden is a member and Plaintiff Bob’s

Little Sport Shop (“BLSS”) is a member club of ANJRPC.

       11.     Plaintiff Jeffrey Kayden is a citizen of the United States and a resident and citizen

of the State of New Jersey. He resides at 12 Sylvan Trail, Kinnelon, NJ 07405.

       12.     Plaintiff BLSS is retail dealer in firearms that is licensed under both federal law

and New Jersey law to engage in business as such. BLSS is located at 316 Delsea Drive, Glassboro,

NJ 08028.

       13.     Defendant Philip D. Murphy is the Governor of the State of New Jersey, and he is

named as a defendant in his official capacity as such. As Governor, he executed EO 107 at issue

in this challenge and is responsible for its continued efficacy.

       14.     Defendant Gurbir S. Grewal is the Attorney General of the State of New Jersey,

and he is named as a defendant in his official capacity as such. As the chief law enforcement officer

of the State of New Jersey, the Attorney General exercises, delegates, or supervises all the powers




                                                  6
Case 2:20-cv-03269-SDW-LDW Document 1 Filed 03/25/20 Page 7 of 29 PageID: 7



and duties of the New Jersey Department of Law and Public Safety, including the enforcement of

N.J.S.A. App. A: 9–49, which imposes penalties for violations of EO 107.

       15.     Defendant Patrick J. Callahan is the State Director of Emergency Management in

New Jersey and is also the Superintendent of the New Jersey State Police, and he is named as a

defendant in his official capacity as such. As Director of Emergency Management, Callahan is

responsible for implementing certain aspects of EO 107, including its list of essential retail

businesses. As Superintendent of the New Jersey State Police, Defendant Callahan is responsible

for supervising the New Jersey State Police, which enforces the provisions of EO 107 through

arrests. Defendant Callahan is also responsible for the decision by the State Police to make the

NICS background check portal unavailable.

                                  FACTUAL ALLEGATIONS

                               Pertinent Statutes and Regulations

       16.     It is illegal to purchase a long gun (rifle or shotgun) in New Jersey unless an

individual holds a Firearms Purchaser Identification card (“FID Card”). See N.J.S.A. § 2C:58-

3(b)(1).

       17.     It is illegal to purchase a handgun in New Jersey unless an individual has a valid

permit to purchase a handgun. See N.J.S.A. § 2C:58-3(a)(1).

       18.     To obtain a permit to purchase a handgun or an FID Card, a person generally must

submit fingerprints and pass a background check investigation conducted by local police

authorities. See N.J.S.A. § 2C:58-3(e)–(f). Police cannot issue a permit to purchase a handgun or

an FID Card to any person who (inter alia) has been convicted of a crime, confined to a mental

institution, subjected to a restraining order, or who is under the age of 18. See id. § 2C:58-3(c).




                                                  7
 Case 2:20-cv-03269-SDW-LDW Document 1 Filed 03/25/20 Page 8 of 29 PageID: 8



        19.     It is also illegal to purchase a firearm in New Jersey unless the transaction is

conducted “through a licensed retail dealer” in firearms after the FID Card and/or permit to

purchase a handgun has been obtained. N.J.S.A. § 2C:58-3(a)(2), (b)(2). A licensed retail dealer

may sell firearms “only in the building or buildings designated in the[ir] license.” Id. § 2C:58-

2(a)(1). A licensed retail dealer is obliged to complete an additional background check through

the NICS before consummating a firearm transaction at the point of purchase. Id. § 2C:58-3(a)(3),

(b)(3); see also id. 18 U.S.C. § 922(t); N.J.A.C. §§ 13:54-3.12, 13:54-3.13(a)(6).

        20.     New Jersey law requires the Division of State Police to conduct the NICS

background checks in connection with firearm sales. N.J.A.C. §§ 13:54-1.2, 13:54-3.12, 13:54-

3.13(a)(6), 13:54-3.19.

        21.     State police regulations provide that firearm ammunition may only be sold by a

licensed firearm dealer. N.J.A.C. § 13:54-3.2.

                EO 107 and the Closure of the NICS Background Check Portal

        22.      COVID-19 has caused a pandemic that is spreading throughout the world,

including the United States and the State of New Jersey. Public officials are taking action to

attempt to contain and mitigate this illness. It is unclear how long it will take for this pandemic

illness to run its course, but many leading public health experts have estimated that containment

measures may need to be in place for 18 or more months.

        23.     On March 21, 2020, Defendant Governor Murphy issued EO 107, which

(pertinently) ordered that “[t]he brick-and-mortar premises of all non-essential retail businesses

must close to the public as long as this Order remains in effect.” EO 107 at 6. EO 107 did not

include licensed firearms dealers in its list of “essential” businesses, meaning that they must be

“close[d] to the public” for the duration of the order, which has no expiration date. Id.



                                                 8
Case 2:20-cv-03269-SDW-LDW Document 1 Filed 03/25/20 Page 9 of 29 PageID: 9



       24.     However, included in the list of “essential” businesses are liquor stores, medical

marijuana dispensaries, convenience stores, and pet stores, among others. This means that New

Jersey citizens can obtain nearly any imaginable item through in-person or online purchases while

EO 107 is in effect. But EO 107 effectively prohibits the purchase of firearms or ammunition, as

firearms retailers are no longer open to the public and New Jersey’s regulatory system mandates

in-person firearm and ammunition purchases.

       25.     EO 107 also mandates that

               [a]ll New Jersey residents shall remain home or at their place of residence
               unless they are 1) obtaining goods or services from essential retail
               businesses . . .; 2) obtaining takeout food or beverages from restaurants,
               other dining establishments, or food courts . . .; 3) seeking medical attention,
               essential social services, or assistance from law enforcement or emergency
               services; 4) visiting family or other individuals with whom the resident has
               a close personal relationship . . .; 5) reporting to, or performing, their job;
               6) walking, running, operating a wheelchair, or engaging in outdoor
               activities with immediate family members, caretakers, household members,
               or romantic partners while following best social distancing practices with
               other individuals, including staying six feet apart; 7) leaving the home for
               an educational, religious, or political reason; 8) leaving because of a
               reasonable fear for his or her health or safety; or 9) leaving at the direction
               of law enforcement or other government agency.
EO 107 at 5.
       26.     Several other Governors have issued similar orders closing non-essential business

but have exempted firearm and ammunition suppliers and retailers as essential. Those states

include: Arizona, Connecticut, Illinois, Louisiana, Ohio, and Wisconsin. While the Governor of

Pennsylvania initially excluded firearms dealers from the state’s list of “essential businesses,” on

March 24, 2020, the Governor revised the policy to allow firearms dealers to “operate physical

businesses on a limited basis to complete only the portions of a sale/transfer that must be conducted

in-person under the law,” subject to restrictions that minimize social interactions and require that

dealers implement social distancing, sanitization, and other mitigation measures to protect the




                                                  9
Case 2:20-cv-03269-SDW-LDW Document 1 Filed 03/25/20 Page 10 of 29 PageID: 10



public and employees. See Governor Tom Wolf, Industry Operation Guidance (Mar. 24, 2020),

https://bit.ly/3bnifZl.

        27.     Although EO 107 did not address the NICS firearms background checks that the

Division of State Police conducts, shortly after Defendant Governor Murphy issued the order, the

Division of State Police posted a notice on the NICS background check portal of its website

indicating that the State Police would no longer conduct the background checks. Since the end of

March 21, 2020, it has been impossible to submit a NICS background check to the Division of

State Police for approval.

              Defendants’ Actual and Threatened Enforcement of the Challenged
                  Laws, Policies, and Practices and Its Injury to the Plaintiffs

        28.     Plaintiff ANJRPC has many thousands of members who reside in New Jersey.

 Among the ANJRPC’s purposes is aiding such persons in every way within its power and

 supporting and defending the people’s right to keep and bear arms, including the right of its

 members and the public to purchase, possess, and carry firearms and ammunition. ANJRPC has

 numerous members who wish to purchase firearms and ammunition but are unable to do so

 because of EO 107 and the closure of the NICS background check portal, although they satisfy

 all other requirements for owning firearms and ammunition under New Jersey law. But for

 Defendants’ enforcement of EO 107 and closure of the background check portal, those members

 would forthwith purchase firearms and ammunition. Likewise, ANJRPC has as a member club at

 least one licensed retail firearm business that is unable to sell firearms and ammunition because

 of EO 107 and the closure of the NICS background check portal. But for Defendants’ continued

 enforcement of EO 107 and closure of the NICS background check portal, that member club

 would forthwith engage in the retail sale of firearms and ammunition.




                                               10
Case 2:20-cv-03269-SDW-LDW Document 1 Filed 03/25/20 Page 11 of 29 PageID: 11



       29.     Plaintiff Kayden does not own any firearms. He has obtained an FID Card and

 permit to purchase a handgun, which authorize him to purchase a long gun and handgun,

 respectively, under New Jersey law. He recently decided to purchase a handgun and a shotgun to

 protect himself and his family. In light of the current emergency situation, he believes it is

 especially important that he is in a position to defend his family with a firearm if necessary.

       30.     Because state law requires any firearm purchase to be consummated through a

 licensed firearm retailer, on the retailer’s premises, and because EO 107 has compelled all firearm

 retailers in the State to close, Plaintiff Kayden is unable to lawfully acquire a firearm.

       31.     Because federal and state law mandate a NICS background check conducted by the

 Division of State Police prior to any firearm purchase, and because Defendant Callahan has

 directed the State Police to cease performing background checks, Plaintiff Kayden is unable to

 lawfully acquire a firearm.

       32.     But for the terms of EO 107 and the decision to discontinue NICS background

 checks, Plaintiff Kayden would acquire a firearm and ammunition for that firearm forthwith.

       33.     Plaintiff BLSS is a retail dealer in firearms that is licensed under both federal law

 and New Jersey law to engage in business as such.

       34.     As the COVID-19 pandemic unfolded, BLSS experienced a significant increase in

the number of both new and returning customers and many have expressed grave concern over the

developing emergency.

       35.     Now that EO 107 has taken effect, BLSS is no longer open to the public, as EO 107

 purports not to acknowledge firearm retailers as “essential businesses.”

       36.     Since EO 107 took effect, and since the Division of State Police made the NICS

 background check portal unavailable, individuals have contacted BLSS and expressed their desire




                                                  11
Case 2:20-cv-03269-SDW-LDW Document 1 Filed 03/25/20 Page 12 of 29 PageID: 12



 to purchase firearms and ammunition for the purpose of personal protection. BLSS has advised

 these people that it is no longer possible to sell (or purchase) firearms or ammunition in New

 Jersey.

       37.     Furthermore, even if BLSS could sell firearms and ammunition under EO 107, it

 could not initiate and complete the required NICS background check because the Division of

 State Police has made the background check portal unavailable.

       38.     If BLSS could sell firearms and ammunition under EO 107, it would reopen. In

 doing so, BLSS could and would implement important sanitary and safety procedures, including

 limiting the number of customers in the store at any one time, strictly observing and enforcing

 social distancing protocols, providing and requiring customers to wear latex or nitrile gloves when

 handling firearms or ammunition, and regularly sanitizing exposed surfaces.

                                           COUNT ONE

                           42 U.S.C. § 1983 Action for Deprivation of
                   Plaintiffs’ Rights under U.S. CONST. amends. II and XIV

       39.       The Second Amendment to the United States Constitution provides: “A well-

regulated Militia, being necessary to the security of a free State, the right of the people to keep and

bear Arms, shall not be infringed.”

       40.       The Second Amendment applies to New Jersey by operation of the Fourteenth

Amendment.

       41.       The Second Amendment, as incorporated against New Jersey, protects the right

to acquire an operative firearm, and the ammunition needed to operate it, for lawful purposes

including the core lawful purpose of self-defense.

       42.       Defendants’ acts of prohibiting the operation of retail firearms businesses

without regard to their manner of operation prohibit law-abiding individuals from purchasing


                                                  12
Case 2:20-cv-03269-SDW-LDW Document 1 Filed 03/25/20 Page 13 of 29 PageID: 13



firearms or ammunition for the purpose of protecting themselves and their families (or for any

other purpose). By their terms, these acts stand as a bar on firearms ownership.

       43.      Defendants’ acts of foreclosing any ability to access the NICS background check

portal prohibit law-abiding individuals from purchasing firearms for the purpose of protecting

themselves and their families (or for any other purpose). By their terms, these acts stand as a bar

on firearms ownership.

       44.      While state and local governments have the power to reasonably regulate the

keeping and bearing of arms, they do not have the power to prohibit the keeping and bearing of

arms, nor do they have the power to close the channels of distribution by which people obtain

firearms and ammunition.

       45.      Defendant Murphy’s directive (in EO 107) that all dealers in firearms and

ammunition must close themselves to the public, without exception, stands as a ban on purchasing

firearms and ammunition.

       46.      Defendants’ policy or practice of making the State Police NICS background

check portal unavailable also stands as a ban on purchasing firearms and ammunition.

       47.      Defendants’ ongoing enforcement of EO 107, as well as their ongoing policy or

practice of making the State Police NICS background check portal unavailable, prevents the

Plaintiffs and/or the Plaintiffs’ members from purchasing and selling firearms and ammunition,

thus causing injury and damage that is actionable under 42 U.S.C. § 1983.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs pray for the following relief:

               i.      a declaratory judgment that EO 107 violates the Second and Fourteenth
                       Amendments to the extent it prohibits the purchase and sale of firearms
                       and ammunition;

               ii.     a declaratory judgment that Defendants’ policy or practice of making the


                                                13
Case 2:20-cv-03269-SDW-LDW Document 1 Filed 03/25/20 Page 14 of 29 PageID: 14



                    State Police NICS background check portal unavailable violates the
                    Second and Fourteenth Amendments;

             iii.   a preliminary and/or permanent injunction restraining Defendants and
                    their officers, agents, servants, employees, and all persons in concert or
                    participation with them who receive notice of the injunction, from
                    enforcing EO 107 to the extent it prohibits the purchase and sale of
                    firearms and ammunition;

             iv.    a preliminary and/or permanent injunction directing Defendants and their
                    officers, agents, servants, employees, and all persons in concert or
                    participation with them who receive notice of the injunction, to make the
                    State Police NICS background check portal available;

             v.     such other and further relief, including injunctive relief, against all
                    Defendants, as may be necessary to effectuate the Court’s judgment, or as
                    the Court otherwise deems just and equitable; and

             vi.    attorney’s fees and costs pursuant to 42 U.S.C. § 1988.



Dated: March 25, 2020                                     Respectfully submitted,

David H. Thompson*                                        s/Daniel L. Schmutter
Peter A. Patterson*                                       Daniel L. Schmutter
COOPER & KIRK, PLLC                                       HARTMAN & WINNICKI, P.C.
1523 New Hampshire Avenue, N.W.                           74 Passaic Street
Washington, D.C. 20036                                    Ridgewood, New Jersey 07450
(202) 220-9600                                            (201) 967-8040
(202) 220-9601 (fax)                                      (201) 967-0590 (fax)
dthompson@cooperkirk.com                                  dschmutter@hartmanwinnicki.com

   *Pro hac vice application forthcoming

                                   Attorneys for Plaintiffs




                                             14
Case 2:20-cv-03269-SDW-LDW Document 1 Filed 03/25/20 Page 15 of 29 PageID: 15



         DECLARATION OF COUNSEL PURSUANT TO LOCAL CIV. R. 11.2

       The undersigned hereby states that the matter in controversy challenges the same conduct

of Defendants as the following action pending in the District of New Jersey: Kashinksy v. Murphy,

No. 20-cv-03127.

       I declare under penalty of perjury that the foregoing is true and correct.

Dated: March 25, 2020

                                                     s/Daniel L. Schmutter
                                                     Daniel L. Schmutter
                                                     HARTMAN & WINNICKI, P.C.
                                                     74 Passaic Street
                                                     Ridgewood, New Jersey 07450
                                                     (201) 967-8040
                                                     (201) 967-0590 (fax)
                                                     dschmutter@hartmanwinnicki.com

                                                     Attorney for Plaintiffs




                                                15
Case 2:20-cv-03269-SDW-LDW Document 1 Filed 03/25/20 Page 16 of 29 PageID: 16




                        EXHIBIT 1
Case 2:20-cv-03269-SDW-LDW Document 1 Filed 03/25/20 Page 17 of 29 PageID: 17




                         EXECUTIVE ORDER NO. 107


      WHEREAS, through Executive Order No. 102 (2020), which I

signed on February 3, 2020, I created the State’s Coronavirus Task

Force, chaired by the Commissioner of the New Jersey Department of

Health (“DOH”), in order to coordinate the State’s efforts to

appropriately prepare for and respond to the public health hazard

posed by Coronavirus disease 2019 (“COVID-19”); and

      WHEREAS, in light of the dangers posed by COVID-19, I issued

Executive Order No. 103 (2020) on March 9, 2020, the facts and

circumstances of which are adopted by reference herein, which

declared both a Public Health Emergency and State of Emergency;

and

      WHEREAS, in accordance with N.J.S.A. App. A:9-34 and -51, I

reserved the right to utilize and employ all available resources

of State government to protect against the emergency created by

COVID-19; and

      WHEREAS, in accordance with N.J.S.A App. A:9-40, I declared

that, due to the State of Emergency, no municipality, county, or

any agency or political subdivision of this State shall enact or

enforce any order, rule, regulation, ordinance, or resolution

which will or might in any way conflict with any of the provisions

of my Executive Orders, or which will in any way interfere with or

impede their achievement; and

      WHEREAS, to further protect the health, safety, and welfare

of New Jersey residents by, among other things, reducing the rate

of community spread of COVID-19, I issued Executive Order No. 104

(2020) on March 16, 2020, the facts and circumstances of which are

also adopted by reference herein, which established statewide

social mitigation strategies for combatting COVID-19; and
Case 2:20-cv-03269-SDW-LDW Document 1 Filed 03/25/20 Page 18 of 29 PageID: 18


                                        2


       WHEREAS, Executive Order No. 104 (2020) limited the scope of

service and hours of operation for restaurants and certain retail

establishments to balance the need to allow individuals to access

food   and   other    essential      materials    with    the   need    to   limit

unnecessary person-to-person contact; and

       WHEREAS, Executive Order No. 104 (2020) deemed a subset of

businesses     as     “essential,”      including       grocery/food      stores,

pharmacies,       medical   supply    stores,    gas     stations,     healthcare

facilities, and ancillary stores within healthcare facilities, and

it authorized the State Director of Emergency Management, who is

the Superintendent of State Police, to make additions, amendments,

clarifications, exceptions, and exclusions to that list; and

       WHEREAS, Executive Order No. 104 (2020) made clear that such

essential businesses may continue operating without limits on

their scope of service or hours of operation, absent further

amendments by the State Director of Emergency Management; and

       WHEREAS,     Executive   Order    No.    104    (2020)   and    subsequent

Administrative Orders issued by the State Director of Emergency

Management also placed restrictions on other businesses’ scope of

service and hours of operation, and also placed restrictions on

the size of gatherings in the State; and

       WHEREAS, as of March 20, 2020, according to the Centers for

Disease Control and Prevention (“CDC”), there were more than

234,000 confirmed cases of COVID-19 worldwide, with over 9,800 of

those cases having resulted in death; and

       WHEREAS, as of March 20, 2020, there were more than 15,000

confirmed cases of COVID-19 in the United States, with at least

201 of those cases having resulted in death; and

       WHEREAS, as of March 20, 2020, there were at least 890

positive cases of COVID-19 in New Jersey, with at least 11 of those

cases having resulted in death; and
Case 2:20-cv-03269-SDW-LDW Document 1 Filed 03/25/20 Page 19 of 29 PageID: 19


                                      3


      WHEREAS, social mitigation strategies for combatting COVID-

19 require every effort to reduce the rate of community spread of

the disease; and

      WHEREAS, the CDC has advised that COVID-19 spreads most

frequently through person-to-person contact when individuals are

within six feet or less of one another; and

      WHEREAS, as a result, the CDC has recommended that individuals

practice “social distancing” to prevent community spread of the

virus; and

      WHEREAS, the CDC has defined social distancing as the practice

of    “remaining     out   of    congregate   settings,    avoiding    mass

gatherings, and maintaining distance (approximately 6 feet or 2

meters) from others when possible”; and

      WHEREAS, to mitigate community spread of COVID-19, it is

necessary to limit the unnecessary movement of individuals in and

around their     communities     and person-to-person     interactions in

accordance with CDC and DOH guidance; and

      WHEREAS,     the   best   way for New   Jersey residents to      keep

themselves, their families, and their communities safe during the

COVID-19 outbreak is to stay at home as much as possible; and

      WHEREAS, as of March 15, 2020, the CDC recommends that for

the next eight weeks, gatherings of 50 or more people be canceled

or postponed throughout the United States; and

      WHEREAS, as of March 16, 2020, the White House went further

than the CDC had and recommended that Americans avoid social

gatherings in groups of more than 10 people; and

      WHEREAS, restricting the physical presence of individuals in

office environments and work sites is critical to preventing future

spread of COVID-19; and
Case 2:20-cv-03269-SDW-LDW Document 1 Filed 03/25/20 Page 20 of 29 PageID: 20


                                      4


      WHEREAS,    accommodating    work-from-home    arrangements    is   an

effective means to ensure continuity of operations while also

limiting person-to-person contact; and

      WHEREAS,   the   CDC   has   recommended   employers   to   establish

policies and practices to increase the physical distance among

employees and between employees; and

      WHEREAS, permitting the workforce to work from home may reduce

stress on the State’s child care system; and

      WHEREAS, as of March 19, 2020, I have instructed all State

departments and agencies to utilize work-from-home arrangements

for both essential and non-essential employees wherever feasible;

and

      WHEREAS, given the rapidly rising incidence of COVID-19,

temporarily      closing     non-essential    retail    businesses     will

strengthen New Jersey’s efforts to slow the spread of COVID-19;

and

      WHEREAS, even as we institute social distancing measures, the

number of COVID-19 cases in New Jersey is likely to increase for

the immediate future, meaning we must take all possible steps to

preserve our health care system’s capacity to treat those who

require emergency or intensive care; and

      WHEREAS, the Constitution and statutes of the State of New

Jersey, particularly the provisions of N.J.S.A. 26:13-1 et seq.,

N.J.S.A. App. A: 9-33 et seq., N.J.S.A. 38A:3-6.1, and N.J.S.A.

38A:2-4 and all amendments and supplements thereto, confer upon

the Governor of the State of New Jersey certain emergency powers,

which I have invoked;

      NOW, THEREFORE, I, PHILIP D. MURPHY, Governor of the State of

New Jersey, by virtue of the authority vested in me by the

Constitution and by the Statutes of this State, do hereby ORDER

and DIRECT:
Case 2:20-cv-03269-SDW-LDW Document 1 Filed 03/25/20 Page 21 of 29 PageID: 21


                                         5


      1.    The operative paragraphs of Executive Order No. 104

(2020) are hereby superseded in full.                The factual findings of

Executive Order No. 104 (2020) remain applicable except to the

extent they are in conflict with the factual findings in this or

any intervening Executive Order.

      2.    All New Jersey residents shall remain home or at their

place of residence unless they are 1) obtaining goods or services

from essential retail businesses, as described in Paragraph 6; 2)

obtaining takeout food or beverages from restaurants, other dining

establishments, or food courts, pursuant to Paragraph 8; 3) seeking

medical attention, essential social services, or assistance from

law enforcement or emergency services; 4) visiting family or other

individuals      with    whom    the    resident     has    a     close     personal

relationship, such as those for whom the individual is a caretaker

or romantic partner; 5) reporting to, or performing, their job; 6)

walking, running, operating a wheelchair, or engaging in outdoor

activities with immediate family members, caretakers, household

members,    or     romantic     partners     while      following    best    social

distancing practices with other individuals, including staying six

feet apart; 7) leaving the home for an educational, religious, or

political reason; 8) leaving because of a reasonable fear for his

or her health or safety; or 9) leaving at the direction of law

enforcement or other government agency.

      3.    When    in    public,      individuals      must    practice     social

distancing and stay six feet apart whenever practicable, excluding

immediate    family      members,      caretakers,      household    members,    or

romantic partners.

      4.    Individuals who have to travel pursuant to Paragraph 2

should only use public transportation only if they have no other

feasible    choice.       Individuals      who   ride    public     transportation

should abide by best social distancing practices, including making
Case 2:20-cv-03269-SDW-LDW Document 1 Filed 03/25/20 Page 22 of 29 PageID: 22


                                               6


all efforts to stand or sit six feet away from other riders and

frequently use sanitizing products.

       5.     Gatherings        of      individuals,            such      as        parties,

celebrations,        or     other    social        events,    are   cancelled,        unless

otherwise authorized by any part of this Order. The State Director

of Emergency Management, who is the Superintendent of the State

Police, shall have the discretion to make clarifications and issue

orders related to this provision.

       6.     The    brick-and-mortar              premises    of   all    non-essential

retail businesses must close to the public as long as this Order

remains in effect.           Essential retail businesses, listed below, are

excluded from this directive and may remain open during their

normal business hours.           Essential retail businesses must, wherever

practicable, provide pickup services outside or adjacent to their

stores       for    goods    ordered      in       advance     online     or   by     phone.

Additionally,         online     and    telephonic            delivery    services       are

permitted to the extent the retail business is authorized to

operate an online or telephonic delivery service under existing

law.        The State Director of Emergency Management, who is the

Superintendent of the State Police, shall have the discretion to

make     additions,         amendments,        clarifications,          exceptions,      and

exclusions to this list:

              a.     Grocery stores, farmer’s markets and farms that

                     sell directly to customers, and other food stores,

                     including retailers that offer a varied assortment

                     of foods comparable to what exists at a grocery

                     store;

              b.     Pharmacies and alternative treatment centers that

                     dispense medicinal marijuana;

              c.     Medical supply stores;

              d.     Retail functions of gas stations;
Case 2:20-cv-03269-SDW-LDW Document 1 Filed 03/25/20 Page 23 of 29 PageID: 23


                                           7


             e.      Convenience stores;

             f.      Ancillary stores within healthcare facilities;

             g.      Hardware and home improvement stores;

             h.      Retail    functions       of   banks    and    other   financial

                     institutions;

             i.      Retail functions of laundromats and dry-cleaning

                     services;

             j.      Stores that principally sell supplies for children

                     under five years old;

             k.      Pet stores;

             l.      Liquor stores;

             m.      Car   dealerships,         but    only    to     provide     auto

                     maintenance     and       repair       services,       and   auto

                     mechanics;

             n.      Retail functions of printing and                 office supply

                     shops; and

             o.      Retail functions of mail and delivery stores.

      7.     Any essential retail business whose brick-and-mortar

premises remain open to the public shall abide by social distancing

practices to the extent practicable while providing essential

services.     These include all reasonable efforts to keep customers

six feet apart and frequent use of sanitizing products on common

surfaces.

      8.     All restaurants, cafeterias, dining establishments, and

food courts, with or without a liquor license, all bars, and all

other      holders    of   a   liquor   license       with    retail    consumption

privileges, are permitted to operate their normal business hours,

but are limited to offering only food delivery and/or take-out

services in accordance with their existing liquor licenses.                         If

alcoholic beverages are to be sold from a restaurant, dining

establishment or bar with a liquor license, such sales shall be
Case 2:20-cv-03269-SDW-LDW Document 1 Filed 03/25/20 Page 24 of 29 PageID: 24


                                           8


limited to original containers sold from the principal public

barroom.      The on-premises consumption of alcohol is prohibited.

All   retail      sales   of   alcoholic       beverages     by     limited     brewery

licensees, restricted brewery licensees, plenary and farm winery

licensees (and associated salesrooms), craft distillery licensees

and cidery and meadery licensees must be in original containers

and must be sold through customer pick up and/or delivered by

licensees in accordance with their existing licenses.

      9.     All recreational and entertainment businesses, including

but not limited to the following list, must close to the public as

long as this Order remains in effect.                      The State Director of

Emergency Management, who is the Superintendent of State Police,

shall      have   the     discretion    to       make     additions,      amendments,

clarifications, exceptions, and exclusions to this list:

             a.     Casino     gaming   floors,         including    retail      sports

                    wagering       lounges,       and      casino        concert      and

                    entertainment venues. Online and mobile sports and

                    casino gaming services may continue to be offered

                    notwithstanding        the     closure     of     the      physical

                    facility.

             b.     Racetracks,      including          stabling    facilities       and

                    retail     sports   wagering         lounges.    Mobile      sports

                    wagering     services       may     continue    to    be    offered

                    notwithstanding        the     closure     of     the      physical

                    facility.

             c.     Gyms and fitness centers and classes.

             d.     Entertainment centers, including but not limited

                    to, movie theaters, performing arts centers, other

                    concert venues, and nightclubs.

             e.     All   indoor    portions       of    retail     shopping     malls.

                    Restaurants      and       other     stores     located        within
Case 2:20-cv-03269-SDW-LDW Document 1 Filed 03/25/20 Page 25 of 29 PageID: 25


                                          9


                  shopping       malls    that        have     their       own     external

                  entrances open to the public, separate from the

                  general mall entrance, may remain open pursuant to

                  the    terms     and     directives          of    this        Order     for

                  operating      hours        and    takeout        or    food     delivery

                  services.       All entrances and exits to the common

                  area portions of retail shopping malls must remain

                  closed.

            f.    All places of public amusement, whether indoors or

                  outdoors, including but not limited to, locations

                  with amusement parks, water parks, aquariums, zoos,

                  arcades, fairs, children’s play centers, funplexes,

                  theme parks, bowling alleys, family and children’s

                  attractions.

            g.    Facilities       where        personal       care        services       are

                  performed that, by their very nature, result in

                  noncompliance with social distancing guidelines,

                  including but not limited to cosmetology shops;

                  barber shops; beauty salons; hair braiding shops;

                  nail    salons;         electrology           facilities;              spas,

                  including      day     spas       and    medical       spas,    at     which

                  solely elective and cosmetic medical procedures are

                  performed; massage parlors, tanning salons, tattoo

                  parlors,    and      public        and     private      social       clubs,

                  whether or not they serve alcohol, including but

                  not limited to facilities owned or operated by the

                  American Legion, Veterans of Foreign Wars, Knights

                  of Columbus, and any other social clubs associated

                  with    community        service           organizations.              This

                  excludes       any     health           facilities       that     provide

                  medically necessary or therapeutic services.
Case 2:20-cv-03269-SDW-LDW Document 1 Filed 03/25/20 Page 26 of 29 PageID: 26


                                       10


             h.     All municipal, county, and State public libraries,

                    and all libraries and computer labs at public and

                    private colleges and universities.

      10.    All businesses or non-profits in the State, whether

closed or open to the public, must accommodate their workforce,

wherever practicable, for telework or work-from-home arrangements.

For purposes of this order, “telework” means the practice of

working from home or alternative locations closer to home through

the   use   of    technology    that   equips     the   individual   to   access

necessary materials.

      11.    To the extent a business or non-profit has employees

that cannot perform their functions via telework or work-from-home

arrangements, the business or non-profit should make best efforts

to reduce staff on site to the minimal number necessary to ensure

that essential operations can continue.            Examples of employees who

need to be physically present at their work site in order to

perform     their   duties     include,     but   are   not   limited   to,   law

enforcement officers, fire fighters, and other first responders,

cashiers or store clerks, construction workers, utility workers,

repair workers, warehouse workers, lab researchers, information

technology maintenance workers, janitorial and custodial staff,

and certain administrative staff.

      12.    All public, private, and parochial preschool program

premises, and elementary and secondary schools, including charter

and renaissance schools, shall remain closed to students as long

as this Order remains in effect.

      13.    All institutions of higher education shall continue to

cease such in-person instruction as long as this Order remains in

effect. The Secretary of the Office of Higher Education shall have

the authority to grant a waiver to allow in-person instruction to

students on a case-by-case basis where a compelling rationale to
Case 2:20-cv-03269-SDW-LDW Document 1 Filed 03/25/20 Page 27 of 29 PageID: 27


                                            11


allow such access exists. The Secretary of the Office of Higher

Education shall coordinate with institutions of higher education

to determine appropriate student housing conditions for those

students     who     reside    in    on-campus       housing    as    their   primary

residence.

      14.    The Commissioner of the Department of Education (“DOE”),

in consultation with the Commissioner of DOH, shall be authorized

to permit schools to remain open on a limited basis for the

provision of food or other essential, non-educational services, or

for educational or child care services if needed in emergency

situations after consultation with the Commissioner of DOH. The

Commissioner of DOE shall also have the authority to close any

other career or training facilities over which he has oversight,

after consultation with the Commissioner of DOH.

      15.    The Commissioner of DOE shall continue working with each

public school district, and private and parochial schools as

appropriate, to ensure that students are able to continue their

educations        during    this    time    period    through       appropriate   home

instruction.        Local     school       districts,    charter       schools,     and

renaissance schools, in consultation with the Commissioner of DOE,

shall    have      the     authority     and     discretion    to    determine    home

instruction arrangements as appropriate on a case-by-case basis to

ensure      all     students       are     provided     with    appropriate       home

instruction, taking into account all relevant constitutional and

statutory obligations.

      16.    The    Secretary       of   the     Department    of    Agriculture,    in

conjunction with the Commissioner of DOE, shall take all necessary

actions to ensure that all students eligible for free or reduced

meals shall continue to receive the services or supports necessary

to meet nutritional needs during closures.
Case 2:20-cv-03269-SDW-LDW Document 1 Filed 03/25/20 Page 28 of 29 PageID: 28


                                      12


      17.   Nothing in this Order shall be construed to limit,

prohibit, or restrict in any way the provision of health care or

medical services to members of the public.

      18.   Nothing in this Order shall be construed to limit,

prohibit, or restrict in any way access to essential services for

low-income residents, including but not limited to food banks.

      19.   Nothing in this Order shall be construed to limit,

prohibit, or restrict in any way the operations of newspapers,

television, radio, and other media services.

      20.   Nothing in this Order shall be construed to limit,

prohibit, or restrict in any way the operations of law enforcement

agencies.

      21.   Nothing in this Order shall be construed to limit,

prohibit, or restrict in any way the operations of the federal

government, or the movement of federal officials in New Jersey

while acting in their official capacity.

      22.   In accordance with N.J.S.A. App. A:9-33, et seq., as

supplemented      and   amended,    the    State   Director    of    Emergency

Management, who is the Superintendent of State Police, through the

police agencies under his control, to determine and control the

direction    of   the   flow   of   vehicular   traffic   on   any   State   or

interstate highway, municipal or county road, and any access road,

including the right to detour, reroute, or divert any or all

traffic and to prevent ingress or egress from any area that, in

the State Director's discretion, is deemed necessary for the

protection of the health, safety, and welfare of the public, and

to remove parked or abandoned vehicles from such roadways as

conditions warrant.

      23.   The Attorney General, pursuant to the provisions of

N.J.S.A. 39:4-213, shall act through the Superintendent of State

Police, to determine and control the direction of the flow of
Case 2:20-cv-03269-SDW-LDW Document 1 Filed 03/25/20 Page 29 of 29 PageID: 29


                                     13


vehicular traffic on any State or interstate highway, municipal or

county road, and any access road, including the right to detour,

reroute, or divert any or all traffic, to prevent ingress or

egress, and to determine the type of vehicle or vehicles to be

operated on such roadways. I further authorize all law enforcement

officers to enforce any such order of the Attorney General or

Superintendent        of   State   Police     within   their    respective

municipalities.

       24.     It shall be the duty of every person or entity in this

State or doing business in this State and of the members of the

governing body and every official, employee, or agent of every

political subdivision in this State and of each member of all other

governmental bodies, agencies, and authorities in this State of

any nature whatsoever, to cooperate fully in all matters concerning

this Executive Order.

       25.     Penalties for violations of this Executive Order may be

imposed under, among other statutes, N.J.S.A. App. A:9-49 and -

50.

       26.     This Order shall take effect on Saturday, March 21, 2020,

at 9:00 p.m., and shall remain in effect until revoked or modified

by the Governor, who shall consult with the Commissioner of DOH as

appropriate.

                                   GIVEN, under my hand and seal this
                                            21st day of March,
                                          Two Thousand and Twenty, and
                                          of the Independence of the
                                          United   States,    the   Two
                                          Hundred and Forty-Fourth.
      [seal]                       /s/ Philip D. Murphy
                                   Governor


Attest:
/s/ Matthew J. Platkin
Chief Counsel to the Governor
